Citation Nr: 1045022	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  08-11 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
November 2000 rating decision that denied a rating in excess of 
30 percent for the Veteran's right femur fracture, status post 
excision of exostosis with bone grafting with degenerative joint 
disease of the right knee (right femur fracture).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a left 
ankle disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a left 
knee disorder.

4.  Entitlement to an increased rating for a right hip disorder, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to October 1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2007 and March 2009 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In September 2010, the Veteran testified at 
a video hearing before the undersigned.


FINDINGS OF FACT

1.  In a November 2000 rating decision, the RO rated the 
Veteran's right femur fracture as 30 percent disabling.  

2.  As to the claim of CUE in the November 2000 rating decision 
that rated the Veteran's right femur fracture as 30 percent 
disabling, the claimant has failed to clearly and specifically 
set forth any alleged errors of fact or law in the November 2000 
rating decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but for 
the alleged error.  Instead, they have just alleged that the RO 
erred in November 2000 when it weighed the evidence and when the 
VA examination took place without the examiner having the claims 
files.

3.  In January 1993, the RO most recently denied an application 
to reopen a claim of entitlement to service connection for a left 
ankle disorder and the Veteran was notified of this denial and 
given his appellate rights; he did not timely appeal.

4.  In April 1997, the RO most recently denied an application to 
reopen a claim of entitlement to service connection for a left 
knee disorder and the Veteran was notified of this denial and 
given his appellate rights; he did not timely appeal. 

5.  Evidence received since the January 1993 and April 1997 
rating decisions is cumulative of that previously of record as to 
the applications to reopen the claims of service connection for a 
left ankle disability and a left knee disorder.

6.  The preponderance of the competent and credible evidence of 
record does not show that at no time during the pendency of the 
appeal the Veteran's right hip disorder was manifested by 
ankylosis, flail joint, or right thigh flexion limited to 30 
degrees or abduction lost beyond 10 degrees even taking into 
account his complaints of pain.


CONCLUSIONS OF LAW

1.  The Veteran's claim that the November 2000 RO decision was 
clearly and unmistakably erroneous in rating his right femur 
fracture as 30 percent disabling is legally insufficient.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 
3.105 (2010).

2.  New and material evidence has not been submitted sufficient 
to reopen a claim of entitlement to service connection for a left 
ankle disorder.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 
5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.159, 
3.303 (2010).

3.  New and material evidence has not been submitted sufficient 
to reopen a claim of entitlement to service connection for a left 
knee disorder.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 
5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.159, 
3.303 (2010).

4.  The criteria for a rating in excess of 10 percent for a right 
hip disorder have not been met at any time during the pendency of 
the appeal.  38 C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5250-5055 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The CUE Claim

The Duty to Assist

The Board notes at the outset that the United States Court of 
Appeals for Veterans Claims (Court) has held that the Veterans 
Claims Assistance Act of 2000 (VCAA) does not apply to claims of 
CUE.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); 
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  Therefore, 
further discussion of the VCAA is unnecessary.  

Nonetheless, the Board finds that even though the VCAA does not 
apply to claims for CUE, that the claimant is not prejudiced by 
the Board's adjudication of his claim because a reasonable person 
could be expected to understand what was needed to substantiate 
the claim after reading the March 2009 rating decision and 
October 2009 statement of the case.  See Shinseki v. Sanders, 129 
S.Ct. 1696 (2009).

The Claim

The Veteran and his representative allege CUE in a November 2000 
rating decision that rated his right femur fracture as 30 percent 
disabling.  In writings to the RO as well as at his personal 
hearing, they maintain that the Veteran met the criteria for a 60 
percent or 80 percent rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5255 (2000) because the evidence of record at the time of 
the November 2000 rating decision, as well as subsequent medical 
records including x-rays reports, documented that he had nonunion 
of the shaft of the femur with loose motion and/or without loose 
motion but weight bearing preserved with a brace.  They also 
allege that post-November 2000 treatment records further supports 
his claim that he had nonunion of the shaft of the femur at the 
time of the November 2000 rating decision because they show he 
used leg braces and therefore show that he met the criteria for a 
higher evaluation at that time.  Lastly, they allege that the VA 
examination conducted prior to the November 2000 rating decision 
was inadequate because the examiner did not have his claims files 
and if he had had these records he would have seen that these 
records documented his claims regarding nonunion of the shaft of 
the femur with loose motion.

Initially, the Board notes that RO decisions which are not timely 
appealed are considered final and binding in the absence of a 
showing of CUE.  38 C.F.R. § 3.105.  To establish a valid CUE 
claim, a veteran must show that either the correct facts, as they 
were known at the time, were not before the adjudicator, or that 
the statutory or regulatory provisions extant at the time were 
incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313 
(1992).  The veteran must assert more than a mere disagreement as 
to how the facts were weighed or evaluated.  Eddy v. Brown, 
9 Vet. App. 52 (1996).

As to pleading CUE, there must be some degree of specificity as 
to what the alleged error is and, unless it is the kind of error 
that, if true, would be CUE on its face, persuasive reasons must 
be given as to why one would be compelled to reach the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the alleged 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  If the 
error alleged is not the type of error that, if true, would be 
CUE on its face, if the veteran is only asserting disagreement 
with how the VA evaluated the facts before it, if the veteran has 
only alleged a failure on the part of VA to fulfill its duty to 
assist, or if the veteran has not expressed with specificity how 
the application of cited laws and regulations would dictate a 
"manifestly different" result, the claim should be denied or the 
appeal to the Board terminated because of the absence of legal 
merit or lack of entitlement under the law.  Luallen v. Brown, 
8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994).

In the present appeal, the Veteran and his representative contend 
that the RO reached the wrong result when it adjudicated his 
claim.  However, the Board finds that the Veteran and his 
representative have not made a legally sufficient claim for CUE.  
Specifically, the Veteran and his representative have failed to 
allege that the correct facts, as they were known at the time of 
the November 2000 decision, were not before the RO or that the 
statutory or regulatory provisions then extant were incorrectly 
applied.  

They have merely asserting disagreement with how the VA evaluated 
the facts before it and a failure in the duty to assist by not 
providing the VA examiner with the claims files.  Neither has the 
Veteran or his representative provided reasons as to why one 
would be compelled to reach the conclusion, to which reasonable 
minds could not differ, that the result of that adjudication 
would have been manifestly different but for an error.  

Instead, the arguments have amounted to no more than asserting 
disagreement with how the VA evaluated the facts before it and a 
failure in the duty to assist by not providing the VA examiner 
with the claims files.  The Board finds that these alleged errors 
are not the kind of errors that would be CUE on its face.  Fugo, 
at 44.  

In this regard, there is no indication in the record that the 
correct facts were not before the RO.  Moreover, nothing the 
record at the time of the November 2000 rating decision, 
including VA examinations dated in February 1991, February 1997, 
July 1998, March 1999, and April 2000; right femur x-rays dated 
in June 1998, May 2000, and July 2000; bone scan dated in July 
1988, and right femur magnetic resonance imaging evaluation (MRI) 
dated in January 2000, document that he had nonunion of the shaft 
of the femur.  In this regard, while the x-rays taken in 2000 
showed a rod and screws in the femur due to the Veteran's recent 
January 2000 surgery, they are negative for nonunion.  In fact, 
the January 2000 MRI specifically reported that the femur was 
intact.  

Similarly, while the April 2000 VA examiner did not have the 
claims file, the examiner reported that he reviewed the Veteran's 
medical records and reported, in detail, the claimant's medical 
records including his second surgery in January 2000 for the 
removal of a second mass from the right femur.  

As to the Veteran's claims that subsequent treatment records 
document his claims regarding having nonunion of the shaft of the 
femur with loose motion, in a claim for CUE VA cannot consider 
evidence that was not of record at the time of the rating 
decision being challenged and therefore what is found or not 
found in these records cannot form a basis for finding CUE.  See 
38 C.F.R. § 3.105.

Where, as here, the determinative issue is "not evidentiary but 
legal, i.e., has the appellant complied with the legal 
requirements to plead a CUE claim," and the Veteran has failed 
to meet the legal requirement, the claim must be denied.  Luallen 
v. Brown, 8 Vet. App. 92, 96 (1995).

The Claims to Reopen & The Rating Claim

The Duty to Assist

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability, the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

As to applications to reopen, the Court in Kent v. Nicholson, 
20 Vet. App. 1 (2006), held that the terms "new" and 
"material" have specific, technical meanings that are not 
commonly known to VA claimants.  Because these requirements 
define particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA to 
inform claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that must be 
presented.  Specifically, VA must notify a claimant of the 
evidence and information that is necessary to reopen the claim as 
well as notified of the evidence and information that is 
necessary to establish his entitlement to the underlying claim 
for the benefit in light of the specific bases for the prior 
denial of the claim.

Initially, the Board finds that there is no issue as to providing 
an appropriate application form or completeness of the 
application.  

Next, the Board finds that a letter dated in June 2007, prior to 
the September 2007 rating decision, along with the letters dated 
in May 2008 and January 2009 provided the Veteran with notice 
that fulfills the provisions of 38 U.S.C.A. § 5103(a) including 
notice of the laws and regulations governing disability ratings 
and effective dates as required by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and, as to the claims to 
reopen, notice of the reason for the prior denial of the claim as 
required by Kent, supra.  While the Veteran was not provided 
adequate VCAA notice prior to the adjudication of his claims, 
providing him such notice in the above letters, followed by a 
readjudication of the claims in the October 2009 supplemental 
statement of the case "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  
Moreover, even if the above letters did not provided adequate 38 
U.S.C.A. § 5103(a) notice, the Board finds that this notice 
problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the claims 
after reading the above letters as well as the rating decision, 
statement of the case, and supplemental statement of the case.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all 
available and identified pertinent in-service and post-service 
evidence including the Veteran's records from the Muscogee VA 
Medical Center through December 2009.  

In this regard, the Veteran testified that he had a bone scan of 
his left knee at the Muscogee VA Medical Center in August 2010 
and this record is not found in the claims files.  Nonetheless, 
the Board finds that adjudication of the application to reopen 
the claim of service connection for a left knee disorder may go 
forward without this record because, for reasons that will be 
explained in more detailed below, evidence found in the record at 
the time of the prior final rating decision already established 
that the Veteran has a current left knee disorder and the claim 
to reopen is being denied because of the lack of a nexus opinion 
and the appellant does not claim that this VA treatment record 
will provide the missing nexus evidence.  In short, the Board 
finds that additional VA treatment records showing the Veteran's 
continued post-service treatment for a left knee disorder almost 
two decades after his 1990 separation from active duty, when the 
Board has already conceded that he has a current disability, are 
not needed to fairly adjudicate the claim to reopen.  See Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' 
is not a license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to specifically 
identified documents that by their description would be facially 
relevant and material to the claim").  

As to the increased rating claim, the record shows that the 
Veteran was afforded VA examinations in July 2007 and June 2009 
which are adequate to adjudicate the claim because the examiners 
provided medical opinions as to the severity of his disability 
that allows the Board to rate it under all applicable Diagnostic 
Codes and the first examiner did so after a review of the record 
on appeal.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) (holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate).  

The Board notes that the Veteran and his representative 
challenged the adequacy of the VA examinations because his files 
were not available for the examiners review.  The Board points 
out, however, that the claims file need not be available to the 
examiner in every case.  Rather, the determination as to whether 
review of prior medical records is necessary in a particular case 
depends largely upon the scope of the examination and the nature 
of the findings and conclusions the examiner is requested to 
provide.  See VAOPGCPREC 20-95.  And, in this case, given the 
range of motion studies found in these examination reports and 
the lack of any conflicting opinions found in the treatment 
records generated during the pendency of the appeal, the Board 
finds that the Veteran was not prejudiced by his VA examiners not 
having his claims files.  Id.

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims to Reopen

The Veteran and his representative contend that the claimant's 
left ankle and left knee disorders were caused by his military 
service and/or caused or aggravated by his service connected 
right femur fracture.  It is also requested that the Veteran be 
afforded the benefit of the doubt. 

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

The Court has held that in determining whether the evidence is 
new and material, the credibility of the newly presented evidence 
is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  The Board is required to give consideration 
to all of the evidence received since the January 1993 rating 
decision as to the claim for the left ankle disorder and since 
the April 1997 rating decision as to the claim for a left knee 
disorder in light of the totality of the record.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).  The requirement of a current 
disability is "satisfied when a claimant has a disability at the 
time a claim for VA disability compensation is filed or during 
the pendency of that claim."  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

With the above criteria in mind, the Board notes that the January 
1993 rating decision that most recently denied the Veteran's 
application to reopen his claim of service connection for a left 
ankle disorder did so because no current disability was found at 
his VA examination.  

Similarly, the April 1997 rating decision that most recently 
denied the Veteran's application to reopen his claim of service 
connection for a left knee disorder did so because the evidence 
of record failed to show a relationship between current left knee 
disorder and a service connected disability.

The Board notes that since the January 1993 and April 1997 rating 
decisions denied the Veteran's claims, VA has received service 
treatment records, medical records, as well as written statements 
in support of the claim from the appellant, and his 
representative, as well as testimony at a September 2010 hearing.  

As to the service treatment records, they are duplicative of 
evidence that was of record at the time of the prior final rating 
decisions.  Therefore, they are not new evidence as to either the 
left knee disorder or left ankle disability.  38 C.F.R. 
§ 3.156(a).

As to the left knee disorder, the medical evidence shows the 
Veteran's continued post-service complaints and/or treatment for 
a left knee disorder which he claims were caused by and has 
continued since service and/or were caused or aggravated by his 
service connected right femur fracture.  However, the records do 
not show in-service treatment for left knee problems, demonstrate 
continuity of symptomatology for the left knee disorder, include 
a medical opinion linking the post-service left knee disorder to 
a disease or injury that occurred while on active duty, or 
include a medical opinion showing that the left knee disorder was 
caused or aggravated by a service connected disability including 
his service connected right femur fracture.  See 38 U.S.C.A. 
§§ 1110; 1131; 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303, 3.310 
(2010); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a relationship 
between a current disability and events in service or an injury 
or disease incurred therein); Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc) (holding that compensation is payable when 
service-connected disability has aggravated a non-service-
connected disorder).  

As to the left ankle disability, the medical evidence is negative 
for complaints, diagnoses, or treatment for a chronic left ankle 
disability.  In this regard, the Court has said that pain alone, 
without a diagnosed related medical condition, does not 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

Therefore, the Board finds that this additional evidence does not 
relate to an unestablished fact necessary to substantiate the 
claims because it does not show that the Veteran has a current 
left ankle disability and/or a left knee disorder due to his 
military service or caused or aggravated by a service connected 
disability.  For this reason, this evidence is not new and 
material as it is cumulative of evidence previously considered.  
38 C.F.R. § 3.156(a).

As to the written statements from the Veteran and his 
representative as well as the personal hearing testimony, these 
statements and testimony amount to nothing more than there 
continued claims that his current left ankle and knee disorders 
were caused by his military service or caused or aggravated by a 
service connected disability.  These claims were, in substance, 
before VA when the RO last decided the claim in January 1993 and 
April 1997.  Then, as now, lay persons not trained in the field 
of medicine, to include the Veteran and his representative, are 
not competent to offer an opinion regarding such medical 
questions as to whether the claimant has a current disability or 
whether that disability is due to military service or due to a 
service connected disability because such opinions require 
medical training which they do not have.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.310; Davidson, supra; Buchanan, 
supra; Jandreau, supra; Charles, supra; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992). 

Therefore, the newly received evidence tends to prove nothing 
that was not previously shown.  That the Veteran and his 
representative continue to claim that the appellant has a current 
left ankle disorder and a left knee disorder that were caused by 
his military service or caused or aggravated by a service 
connected disability is not new evidence within the context of 
38 C.F.R. § 3.156(a).  

Without new and material evidence the claims may not be reopened.  
Therefore, the benefit sought on appeal is denied.  Because the 
claimant has not fulfilled the threshold burden of submitting new 
and material evidence to reopen his finally disallowed claims, 
the benefit of the doubt doctrine is inapplicable.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

The Rating Claim

The Veteran and his representative contend that the claimant's 
right hip disorder warrants the assignment of an increased 
rating.  It is also requested that the Veteran be afforded the 
benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  Each service-
connected disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2010).  
Additionally, although regulations require that a disability be 
viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2 
(2009), when assigning a disability rating, it is the present 
level of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  That being said, given unintended 
delays during the appellate process, VA's determination of the 
"current level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period that the increased 
rating claim has been pending.  In those instances, it is 
appropriate to apply staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Most recently, the September 2007 rating decision confirmed and 
continued the Veteran's 10 percent rating for his right hip 
disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5252 
(limitation of flexion of the thigh).

Under all potentially applicable rating criteria, the Veteran 
will only be entitled to a rating in excess of 10 percent for his 
right hip disorder if it is manifested by hip ankylosis which is 
"favorable" (in flexion at an angle between 20 degrees and 40 
degrees, and slight adduction or abduction) (60 percent), 
"intermediate" (70 percent), or "unfavorable" (extremely 
unfavorable ankylosis, the foot not reaching ground, crutches 
necessitated) (90 percent) (Diagnostic Code 5250); limitation of 
thigh flexion to 30 degrees (20 percent) or limitation of thigh 
flexion to 20 degrees (30 percent) (Diagnostic Code 5252); 
abduction is lost beyond 10 degrees (20 percent) (Diagnostic 
Code 5253); a flail joint (80 percent) (Diagnostic Code 5254); or 
impairment of the femur with malunion with moderate knee or hip 
disability (20 percent), impairment of the femur with malunion 
with marked knee or hip disability (30 percent), with nonunion, 
without loose motion, and weight bearing preserved with aid of 
brace (60 percent), fracture of surgical neck with false joint 
(60 percent), or fracture of shaft or anatomical neck with 
nonunion and loose of motion [spiral or oblique fracture] (80 
percent) (Diagnostic Code 5255).  See 38 C.F.R. § 4.71a (2010).

When evaluating loss in range of motion, consideration is given 
to the degree of functional loss caused by pain reported by the 
veteran.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to pain).  
In DeLuca, the Court explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss of 
range of motion, determinations regarding functional losses are 
to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree 
of additional range-of-motion loss due to pain on use or during 
flare-ups."  Id. at 206.

As to as increased rating under Diagnostic Code 5250, the Board 
notes that VA examinations reports and treatment records are 
uniform in noting that the Veteran demonstrates at least some 
right thigh/hip motion.  In fact, the July 2007 VA examiner 
opined that the right hip joint was not ankylosed.  This opinion 
is not contradicted by any other medical opinion of record.  See 
Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only 
consider independent medical evidence to support its findings and 
is not permitted to base decisions on its own unsubstantiated 
medical conclusions).  Moreover, in the absence of ankylosis the 
Board may not rate his service-connected disability as ankylosis.  
See Johnston v. Brown, 10 Vet. App. 80 (1997)) (Ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. Derwinski, 
3 Vet. App. 259 (1992)).  Therefore, the Board finds that an 
increased rating is not warranted under Diagnostic Code 5250.  
This is true throughout the period of time during which his claim 
has been pending and therefore consideration of staged ratings 
are not warranted.  Hart, supra.

As to as increased rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5251, the Board finds that it need not discuss this criteria 
because his current rating equals the maximum rating possible for 
limitation of extension of the thigh.  This is true throughout 
the period of time during which his claim has been pending and 
therefore consideration of staged ratings are not warranted.  
Hart, supra.

As to an increased rating under Diagnostic Code 5252, when 
examined by VA in July 2007, after taking into account the 
Veteran's complaints of pain and after repetitive use, right 
thigh/hip flexion was 90 degrees.  When next examined by VA in 
June 2009, after taking into account the Veteran's complaints of 
pain and after repetitive use, right thigh/hip flexion was 25 
degrees.  

However, the June 2009 VA examiner also opined, in substance, 
that the above range of motion may not be reliable due to the 
Veteran's lack of cooperation.  The Board also notes that, while 
the chart prepared by the June 2009 VA examiner appears to report 
that the Veteran had pain at 5 degrees of flexion, the subsequent 
writings by the examiner reports that he did not have any 
additional limitation of motion, beyond the 25 degrees of flexion 
already reported, due to pain, fatigue, weakness, or repetitive 
use.  

Given the opinion by the June 2009 VA examiner that his range of 
motion studies lack credibility due to the Veteran's lack of 
cooperation and the fact that VA treatment records are negative 
for any range of motion studies showing right thigh motion being 
limited to 30 degrees of less, the Board finds that the 
preponderance of the competent and credible evidence does not 
show that flexion of the right thigh is limited to 30 degrees or 
less despite the 25 degrees of flexion reported by the June 2009 
VA examiner.  See Madden v. Gober, 125 F.3d. 1477 1481 (Fed. Cir. 
1997) (holing that the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence); 
Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion 
based on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty). 

Therefore, even after taking into account the Veteran's 
complaints of pain in accordance with 38 C.F.R. §§ 4.40, 4.45 
(2010) and DeLuca, supra, the Board finds that it cannot be said 
that thigh flexion is limited to 30 degrees or less.  Hence, an 
increased rating is not warranted under Diagnostic Code 5252.  38 
C.F.R. § 4.71a.  This is true throughout the period of time 
during which his claim has been pending and therefore 
consideration of staged ratings are not warranted.  Hart, supra.

As to an increased rating under Diagnostic Code 5253, when 
examined by VA in July 2007, after taking into account the 
Veteran's complaints of pain and after repetitive use, abduction 
was 35 degrees.  Similarly, when next examined by VA in June 
2009, after taking into account the Veteran's complaints of pain 
and after repetitive use, abduction was 25 degrees.  These 
opinions as to the range of motion of the right hip taking into 
account the Veteran's complaints of pain and repetitive use are 
not contradicted by any other medical opinion of record.  See 
Colvin, supra. 

Therefore, even after taking into account the Veteran's 
complaints of pain in accordance with 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, supra, the Board finds that it cannot be said that 
abduction of the thigh is lost beyond 10 degrees.  Hence, an 
increased rating is not warranted under Diagnostic Code 5253.  38 
C.F.R. § 4.71a.  This is true throughout the period of time 
during which his claim has been pending and therefore 
consideration of staged ratings are not warranted.  Hart, supra.

As to an increased rating under Diagnostic Code 5254, the Board 
notes that while VA examinations reports and treatment records 
show fixation screws and a rod in the right femur, they are 
uniformly negative for evidence of flail joint (see, e.g., right 
femur x-rays dated in December 2000, July 2007, and December 
2008).  Therefore, the Board finds that an increased rating is 
not warranted under Diagnostic Code 5254.  This is true 
throughout the period of time during which his claim has been 
pending and therefore consideration of staged ratings are not 
warranted.  Hart, supra.

As to an increased rating under Diagnostic Code 5255, the Board 
notes that the Veteran already receives a separate rating under 
this criterion for his right femur fracture.  Therefore, the 
Board finds that assigning him an increased rating for his right 
hip disorder also under Diagnostic Code 5255 would violate the 
rule against pyramiding.  See 38 C.F.R. § 4.14 (2010).  
Therefore, an increased rating is not warranted under Diagnostic 
Code 5255.  This is true throughout the period of time during 
which his claim has been pending and therefore consideration of 
staged ratings are not warranted.  Hart, supra.

Based on the Veteran's and his representative's written 
statements to the RO and the claimant's statements to his VA 
examiners, the Board considered the application of 38 C.F.R. 
§ 3.321(b)(1) (2010).  Although the Veteran reported that his 
disability is so severely disabling that it prevent employment, 
the evidence does not reflect that this service connected 
disability, acting alone, causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation) or requires frequent periods of 
hospitalization such that the application of the regular 
schedular standards is rendered impracticable.  Therefore, the 
Board concludes the criteria for submission for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
See Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 
9 Vet. App. 337 (1996).  

In reaching the above conclusion, the Board has also not 
overlooked the Veteran's and his representative's written 
statements to the RO, the claimant's statements to his VA 
examiners, and the hearing testimony.  In this regard, while the 
Veteran is credible to report on what he sees and feels and 
others are credible to report on what they can see, neither is 
competent to report that a service connected disability meets the 
criteria for a higher evaluation because such an opinion requires 
medical expertise which they have not been shown to have.  See 
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra; Espiritu, supra.  Moreover, the Board finds more competent 
and credible the opinions by the experts as to the severity of 
his adverse symptomatology at the VA examinations than these lay 
claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in 
evaluating the probative value of medical statements, the Board 
looks at factors such as the individual knowledge and skill in 
analyzing the medical data).

Finally, the Board considered the doctrine of reasonable doubt.  
However, because the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  Gilbert, 
supra.  


ORDER

The Veteran's claim that a November 2000 RO decision was clearly 
and unmistakably erroneous in not granting a rating in excess of 
30 percent for his right femur fracture is legally insufficient 
and the appeal of this claim is denied.

The application to reopen a claim of entitlement to service 
connection for a left ankle disorder is denied.

The application to reopen a claim of entitlement to service 
connection for a left knee disorder is denied.

A rating in excess of 10 percent for a right hip disorder is 
denied at all times during the pendency of the appeal.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


